Case 5:17-cv-01302-D Document 59-1 Filed 01/25/19 Page 1 of 4

EXHIBIT 1
Case 5:17-cv-01302-D Document 59-1 Filed oMents Page 2 of 4

IN THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL SMITH, )
)
Plaintiffs, )
)
Vv. ) Case No.: CIV-17-1302-D
) (Formerly Payne County District Court
CSAA FIRE AND CASUALTY ) Case No. CJ-2017-501)
INSURANCE COMPANY and )
LISA HOLLIDAY, )
)
Defendants. )

CSAA FIRE AND CASUALTY COMPANY’S FIRST SET OF INTERROGATORIES,
REQUESTS FOR PRODUCTION OF DOCUMENTS AND REQUESTS
FOR ADMISSION TO PLAINTIFF, CRYSTAL SMITH

TO: Crystal Smith

Steven S. Mansell, OBA No. 10584
Mark A. Engel, OBA No. 10796
Kenneth G. Cole, OBA No, 11792

M. Adam Engel, OBA No. 32384
MANSELL ENGEL & COLE

101 Park Avenue, Suite 665

Oklahoma City, Oklahoma 73102-7201
ATTORNEYS FOR PLAINTIFFS

Pursuant to 12 O.S. §§ 3226, 3233 and 3234, Defendant, CSAA Fire and Casualty
Company ("CSAA"), serves the following Interrogatories and Requests for Production of
Documents and requests that Plaintiff, Crystal Smith ("Plaintiff '), answer the Interrogatories
separately, fully, under oath and in writing and produce for inspection and copying all
requested Documents in Plaintiff's possession or control, all within thirty (30) days from the

date of service hereof and in accordance with the Instructions and Definitions set out below.
Case SE NEISORD Document 59-1 Filed 01/25/19 Page 3 of 4

“submitted a claim for this loss to Defendant CSAA on or about November 7, 2015” when the
alleged date of loss was not until November 7, 2016.
INTERROGATORY NO. 17. Explain in detail why You and/or Your husband, Sean Smith,
did not submit Your claim to CSAA for this loss until on or about August 24, 2017.
REQUESTS FOR PRODUCTION OF DOCUMENTS

REQUEST FOR PRODUCTION NO. 1. Produce all communications (regardless of
whether created or stored electronically or otherwise) between You (including Your representatives)
and Defendant relating, to any degree, to the subject loss or the resulting insurance claim.

REQUEST FOR PRODUCTION NO. 2. Produce all communications (regardless of
whether created or stored electronically or otherwise) between You (including any representative)
and any third party (excluding Your counsel) relating, to any degree, to the subject loss or the
resulting claims. NOTE: This Request includes any communications related to the underlying
insurance claim, as well as the breach of contract and bad faith claims asserted in this lawsuit.

REQUEST FOR PRODUCTIONNO.3, Produce all Documents, regardless of
whether created or stored electronically or otherwise, which reference, to any degree, the nature
and extent of Your alleged damages/injuries which are the subject of this lawsuit.

REQUEST FOR PRODUCTIONNO.4, Produce all Documents, regardless of
whether created or stored electronically or otherwise, which reference, to any degree, the amount of
damages You are seeking in this lawsuit.

REQUEST FOR PRODUCTIONNO.5. Produce all photographs or videos that depict,
to any degree, the damage You attribute to the Incident giving rise to this lawsuit.

REQUEST FOR PRODUCTION NO. 6. Produce all photographs and videos that

depict, to any degree, the subject property prior to the Incident giving rise to this lawsuit. NOTE:

11
Case 5:17-cv-01302-D Document 59-1 Filed 01/25/19 Page 4 of 4

Respectfully submitted,

 

Gerard F. Pignato, O .
R. Greg Andrews, OBA No. 19037
PIGNATO, COOPER, KOLKER&ROBERSON, P.C.

Robinson Renaissance Building

119 North Robinson Avenue, 1 jth Floor

Oklahoma City, Oklahoma 73102

Telephone: 405-606-3333

Facsimile: 405-606-3334

Email: greg@andrews.law

ATTORNEYS FOR DEFENDANT,

CSAA FIRE AND CASUALTY INSURANCE
COMPANY

CERTIFICATE OF SERVICE

This is to certify that on the__/ ¢ day of February 2018, a true and correct copy of the above

and foregoing instrument was forwarded to:

Via EMail

Steven S. Mansell, OBA #10584

Mark A. Engel, OBA #10796

Kenneth G. Cole, OBA #11792

M. Adam Engel, OBA #32384
MANSELL ENGEL & COLE

101 Park Avenue, Suite 665

Oklahoma City, Oklahoma 73102-7201
Telephone: (405) 405-232-4100
Facsimile: (405) 405-232-4140

For the Firm

15
